DELAWARE GROUP® LIMITED-TERM GOVERNMENT FUNDS Delaware Limited-Term Diversified Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated April 30, 2013 This supplement is effective as of October 2013. The following replaces the information in the section entitled “Portfolio Managers”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of September 30, 2013 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as June 30, 2013. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Roger A. Early Registered Investment Companies 17 $23.6 billion 0 $0 Other Pooled Investment Vehicles 4 $536.3 million 0 $0 Other Accounts 42 $5.8 billion 0 $0 Paul Grillo Registered Investment Companies 19 $23.5 billion 0 $0 Other Pooled Investment Vehicles 6 $634.4 million 0 $0 Other Accounts 8 $1.3 billion 0 $0 Brian C. McDonnell Registered Investment Companies 3 $3.1 billion 0 $0 Other Pooled Investment Vehicles 7 $492.6 million 0 $0 Other Accounts 52 $4.8 billion 0 $0 Thomas H. Chow Registered Investment Companies 19 $21.5 billion 0 $0 Other Pooled Investment Vehicles 5 $477.0 million 0 $0 Other Accounts 16 $4.5 billion 0 $0 Adam H. Brown Registered Investment Companies 2 $534.4 million 0 $0 Other Pooled Investment Vehicles 6 $758.3 million 2 $504.6 million Other Accounts 4 $12.9 million 0 $0 Description of Material Conflicts of Interest Individual portfolio managers may perform investment management services for other funds or accounts similar to those provided to the Fund and the investment action for such other fund or account and the Fund may differ. For example, an account or fund may be selling a security, while another account or the Fund may be purchasing or holding the same security. As a result, transactions executed for one fund or account may adversely affect the value of securities held by another fund, account, or the Fund. Additionally, the management of multiple other funds or accounts and the Fund may give rise to potential conflicts of interest, as a portfolio manager must allocate time and effort to multiple funds or accounts and the Fund. A portfolio manager may discover an investment opportunity that may be suitable for more than one account or fund. The investment opportunity may be limited, however, so that all funds or accounts for which the investment would be suitable may not be able to participate. The Manager has adopted procedures designed to allocate investments fairly across multiple funds or accounts. Two of the accounts managed by the portfolio managers have performance-based fees. This compensation structure presents a potential conflict of interest because the portfolio managers have an incentive to manage these accounts so as to enhance their performance, to the possible detriment of other accounts for which the Manager does not receive a performance-based fee. A portfolio manager’s management of personal accounts also may present certain conflicts of interest. While the Manager’s code of ethics is designed to address these potential conflicts, there is no guarantee that it will do so. Compensation Structure Each portfolio manager’s compensation consists of the following: Base Salary. Each named portfolio manager receives a fixed base salary. Salaries are determined by a comparison to industry data prepared by third parties to ensure that portfolio manager salaries are in line with salaries paid at peer investment advisory firms. Bonus — An objective component is added to the bonus for each manager that is reflective of account performance relative to an appropriate peer group or database. The following paragraph describes the structure of the non-guaranteed bonus. Each portfolio manager is eligible to receive an annual cash bonus, which is based on quantitative and qualitative factors. There is one pool for bonus payments for the fixed income department. The pool is allotted based on subjective factors (50%) and objective factors (50%). The amount of the pool for bonus payments is determined by assets managed (including investment companies, insurance product-related accounts and other separate accounts), management fees and related expenses (including fund waiver expenses) for registered investment companies, pooled vehicles, and managed separate accounts. For investment companies, each manager is compensated according to the Fund’s Lipper or Morningstar peer group percentile ranking on a one, three-, and five-year basis, with longer-term performance more heavily weighted. For managed separate accounts the portfolio managers are compensated according to the composite percentile ranking against the eVestment Alliance,and Callan Associates databases (or similar sources of relative performance data) on a one-, three-, and five-year basis, with longer term performance more heavily weighted. There is no objective award for a fund that falls below the 50th percentile, but incentives reach maximum potential at the top 25th-30th percentile. There is a sliding scale for investment companies that are ranked above the 50th percentile. The remaining portion of the bonus is discretionary as determined by Delaware Investments and takes into account subjective factors. For new and recently transitioned portfolio managers, the compensation may be weighted more heavily towards a portfolio manager’s actual contribution and ability to influence performance, rather than longer-term performance. Management intends to move the compensation structure towards longer-term performance for these portfolio managers over time. Portfolio managers participate in retention programs, including the Delaware Investments Incentive Unit Plan, the Delaware Investments Notional Investment Plan, and the Macquarie Group Employee Retained Equity Plan, for alignment of interest purposes. Delaware Investments Incentive Unit Plan – Portfolio managers may be awarded incentive unit awards (“Awards”) relating to the underlying shares of common stock of Delaware Management Holdings, Inc. issuable pursuant to the terms of the Delaware Investments Incentive Unit Plan (the “Plan”) adopted on November 30, 2010. The Plan was adopted in order to: assist the Manager in attracting, retaining, and rewarding key employees of the company; enable such employees to acquire or increase an equity interest in the company in order to align the interest of such employees and the Manager; and provide such employees with incentives to expend their maximum efforts. Subject to the terms of the Plan and applicable award agreements, Awards typically vest in 25% increments on a four-year schedule, and shares of common stock underlying the Awards are issued after vesting. The fair market value of the shares of Delaware Management Holdings, Inc., is normally determined as of each March 31, June 30, September 30 and December 31 by an independent appraiser. Generally, a stockholder may put shares back to the company during the put period communicated in connection with the applicable valuation. Delaware Investments Notional Investment Plan – A portion of a portfolio manager’s retained profit share may be notionally exposed to the return of a portfolio of Delaware Investments Family of Funds-managed funds pursuant to the terms of the Delaware Investments Notional Investment Plan. The retained amount will vest in three equal tranches in each of the first, second and third years following the date upon which the investment is made. Macquarie Group Employee Retained Equity Plan – A portion of a portfolio manager’s retained profit share may be invested in the Macquarie Group Employee Retained Equity Plan (“MEREP”), which is used to deliver remuneration in the form of Macquarie Group Limited (“Macquarie”) equity. The main type of award currently being offered under the MEREP is units comprising a beneficial interest in a Macquarie share held in a trust for the employee, subject to the vesting and forfeiture provisions of the MEREP. Subject to vesting conditions, vesting and release of the shares occurs in equal tranches two, three, and four years after the date of investment. Other Compensation – Portfolio managers may also participate in benefit plans and programs available generally to all employees. Ownership of Securities As of September 30, 2013, the Fund’s portfolio managers owned the following amounts of Fund shares: Portfolio Manager Dollar Range Of Fund Shares Owned1 Roger A. Early $50,001-$100,000 Paul Grillo $50,001-$100,000 Brian C. McDonnell $1-$10,000 Thomas H. Chow none Adam H. Brown none Note: The ranges for fund share ownership by the portfolio managers are: none; $1-10,000; $10,001-$50,000; $50,001-100,000; $100,001-500,000; $500,001-$1 million; over $1 million. 1 Includes Fund shares beneficially owned by portfolio manager and immediate family members sharing the same household. Please keep this Supplement for future reference. This Supplement is dated October 31, 2013.
